Citation Nr: 0121494	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  98-08 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for Crohn's 
disease/ulcerative colitis.


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel







INTRODUCTION

The veteran served in the Army National Guard from May 1979 
to December 1987.  
During that time, he served on active duty from September 
1981 to October 1985.

Prior to that time the veteran had an unverified period of 
active duty for training (ACDUTRA) totaling seven months.

This matter originally came before the Board of Veterans' 
Appeals (Board) on an appeal of a May 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which in pertinent part denied 
entitlement to service connection for Crohn's 
disease/ulcerative colitis. 

In January 2000, the Board affirmed the denial of entitlement 
to service connection for Crohn's disease/ulcerative colitis.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), and as a 
result of a Joint Motion for Remand by the appellant and the 
Secretary, the Court in August 2000 vacated the January 2000 
decision, and remanded the case to the Board for further 
action consistent therewith.

In November 2000, the veteran's attorney was advised of the 
opportunity to submit additional argument and evidence in 
support of the appeal within 90 days of the date of the 
Board's letter.  Additional evidence and argument supporting 
the appeal along with a waiver of initial consideration by 
the RO was received at the Board.  


FINDING OF FACT

The probative, competent medical evidence of record show that 
Crohn's disease/ulcerative colitis was initially manifested 
during his period of active service.


CONCLUSION OF LAW

Crohn's disease/ulcerative colitis was incurred in active 
service.  38 U.S.C.A. § 1131 (West 1991); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In statements the veteran argues that he developed a chronic 
inflammatory bowel disease in service.  In the alternative, 
he maintains that if such disability existed prior to active 
service. his service medical records demonstrated aggravation 
of the preservice inflammatory bowel process.  He claims that 
the private medical statements submitted from physicians in 
support of his claim were prepared following a review of his 
service medical records.

Received in support of the veteran's claim was a copy of a 
medical excerpt distinguishing features of ulcerative colitis 
and Crohn's disease.

The May 1978 report of general medical examination for 
enlistment was negative for any pertinent abnormalities.  The 
veteran denied any pertinent abnormalities when he completed 
the report of medical history portion of the examination.  In 
October 1978, a draining external hemorrhoid was noted on 
objective examination.  In January 1979 pertinent clinical 
evaluations were reflective of hemorrhoids.

In May 1982 the veteran was seen for hemorrhoids.  A 4 to 5 
year history of hemorrhoids was noted.  On a report of a 
periodic physical examination in late February 1984 his 
hemorrhoids were considered to have resolved without 
treatment. He was seen for conjunctivitis in late 1984.  In 
January 1985 he was seen for complaints of hemorrhoids with 
blood in the stools.  

A history of same for two years was noted.  On objective 
examination external hemorrhoids were noted with no active 
bleeding.  Assessment was rectal bleeding of undetermined 
etiology.  A barium enema was scheduled.

In late April 1985 the veteran was seen for painless rectal 
bleeding on and off for 4 years.  A history of peptic ulcer 
disease by upper gastrointestinal series two years earlier 
was noted.

It was noted that a barium enema was ordered in January 1985 
and apparently was negative although no record was in the 
chart.  A rectal anoscopy revealed friable mucosa that was 
positive for frank blood.  Assessment was hematochezia.  The 
veteran was referred to the surgery clinic.

A clinical record dated in early May 1985 shows the veteran 
complained of a history of hemorrhoids and rectal bleeding.  
He noted excessive pain since the day before with no active 
bleeding.  An examination revealed small external hemorrhoids 
that were tender.  The examiner noted it was impossible to do 
a rectal examination.

A surgery clinical record in late May 1985 shows the veteran 
had a 4 to 5 year history of intermittent rectal bleeding 
varying from dark to red.  He usually had normal bowel 
movements but occasionally had diarrhea every 15 to 20 
minutes.  He had not had a "runny stool lately" (two to 
three weeks).  It was noted that two years earlier he had an 
upper gastrointestinal series, which showed an ulcer.  It was 
also noted that at the same time he had a negative barium 
enema.  It was also noted that a second barium enema in 
January 1985 was normal.  

The veteran denied loss of weight. He had occasional 
abdominal cramping. Objective and digital examinations were 
normal.  Anoscopy revealed a ring of friable hemorrhoids.  An 
unprepped sigmoidoscopy to 12 centimeters was normal.  
Impression was minor hemorrhoids.

Subsequently dated service medical records through a report 
of a separation physical examination in early January 1986 
reveal treatment for recurrent conjunctivitis.  A rectal 
examination was hemoccult positive.  The summary of defects 
and diagnoses shows there was recorded hemoccults negative 
times six.  A clinical record at that time noted while the 
veteran reported a history of peptic ulcer disease, there was 
no record of peptic ulcer or an X-ray finding in the medical 
record.

Private medical records submitted in support of the veteran's 
claim date between approximately early 1981 through mid 1996.

In mid April 1981 the veteran complained of intermittent 
diarrhea for the past 5 years which was never treated.  He 
reported having 15 to 20 stools the day before.  He reported 
a lessening of abdominal pain.  Rectal examination revealed 
hemorrhoidal skin tags without blood.  Following additional 
examination the impression was chronic diarrhea, rule out 
parasites and infectious sources.  A subsequently dated 
clinical record that month noted an impression of duodenal 
ulcer for which he was given diet counseling.

In late May 1982 the veteran reported a history of 
hemorrhoids for many years without treatment.  A rectal 
examination revealed a few small external hemorrhoids.  In 
late October 1982 he was seen complaining of watery bloody 
stools for three days.  A history of duodenal ulcer and 
chronic diarrhea was recorded.  It was noted that he was in 
the military and had a history of peptic ulcer disease with 
chronic duodenal ulcer.  He reported a 6-month history of 
frequent watery diarrhea and blood in his stool on many 
occasions.  He had not experienced frank abdominal pain.  He 
had not had a history of weight loss.  He was known to have a 
history of bleeding hemorrhoids.

In October 1986 the veteran complained of a hyperacid 
condition, which he felt was the start of an ulcer.  On 
physical examination he was in no acute distress. Abdominal 
examination revealed mild epigastric discomfort. Impression 
was hyperacid stomach.  

In September 1987 he needed an excuse from work.  A history 
of ulcers was noted.  He complained of a lot of stress.  No 
other specific complaint was noted.  He noted he had court 
matters earlier that day with recurrence of ulcer symptoms 
since the prior day.  Objective examination was negative.  
Impression was history of peptic ulcer disease with 
situational exacerbation.

In January 1991 the veteran complained of pain in the rectal 
area with bloody stools for 2 to 3 weeks.  It was noted that 
he had the history of the reported symptoms for three years 
and developed pemphigoid which was life threatening at one 
point and currently improved with tapering doses of 
prednisone.  An objective examination to include anoscope 
revealed internal and external hemorrhoids.

In early April 1991 the veteran reported having rectal 
discomfort from hemorrhoids.  He stated that his hemorrhoids 
occasionally bled.  Impression was hemorrhoids.  In late 
April 1991 he underwent a flexible sigmoidoscopic examination 
to 60 centimeters.  It was noted that throughout the entire 
length of the viewed descending and sigmoid colon there were 
repeated areas of small hemorrhage typical of colitis without 
ulceration that extended as far as the examiner could see 
with the scope.  There was no evidence of diverticula or 
hemorrhoids.  Assessment was irritative type colitis.

In September 1991 pertinent diagnoses were ulcerative colitis 
and hemorrhoids.  Colitis was noted by history on a physical 
form in March 1992.  Colitis (Crohn's type) was noted as a 
problem in 1992.  In mid December 1993 the veteran was seen 
for a two to three week history of symptoms associated with 
active colitis.  A clinical record in March 1994 noted 
treatment for complaints of rectal pain with bleeding and 
abdominal pain.  Following objective examination the 
impression was ulcerative colitis with hemorrhoids.  In July 
1994 the assessment was Crohn's disease.  In March and May 
1996 Crohn's disease with chronic rectal abscess was 
recorded.

An April 1997 VA examination report shows that the veteran 
began to develop loose bowel movements with pus and mucus in 
1980.  He indicated that initially gastroenterologists 
believed ulcerative colitis to be the cause of the symptoms, 
but in recent years the diagnosis of regional enteritis 
rather than ulcerative colitis had been made.  (The examiner 
referred to an attached evaluation report dated in August 
1996 from Dr. ST, a general and vascular surgeon, noting the 
diagnosis of Crohn's disease.  Such report is not of record 
nor was it shown to be part of the evidence of record at the 
time of the RO rating decision in May 1997).

In a statement dated in April 1998, SWC, MD, noted that in 
reviewing the veteran's history it was possible that his 
symptoms of perianal pain and diarrhea in the Army were due 
to Crohn's disease.

In a statement dated in April 1998, GM-H, MD, noted attending 
to the veteran intermittently for a number of years, and that 
he carried a diagnosis of chronic intermittent regional 
enteritis (Crohn's disease).  He recorded that the onset of 
disability probably dated back to the late 1970's.  It was 
noted that according to the veteran's history, he had 
experienced symptomatology of rectal pressure, urge of 
defecation, diarrhea and rectal bleeding.

In a statement dated in September 1998, Dr. GM-H, MD, noted 
reviewing the veteran's history of rectal pressure, urge of 
defecation, bloody stools and diarrhea when he was in the 
military service in 1978 and 1979.  He noted that this was 
indicative of the early onset of Crohn's disease.

In a statement dated in April 1999, MIB, MD, noted the 
veteran was under her care at the Central Rehabilitation 
Primary Care Facility from 1992 until her retirement (date 
not reported).  She noted he requested a review of his 
medical records during his military service to document in 
retrospect that his recurrent symptoms of diarrhea, abdominal 
cramping with rectal bleeding and mucous discharge were 
manifestations of inflammatory bowel disease (Crohn's 
enterocolitis).  It was noted that during active duty, 
inflammation and frank bleeding were found on anoscopy 
without mention of hemorrhoids that were previously found.

It was noted that the veteran had been seen by three 
gastroenterologists and clearly benefited from Sulfa 
Salazine.  He underwent sigmoidoscopy and colonoscopy with 
the consent for biopsy but no pathology report was included.  
It was noted that Crohn's disease was rarely diagnosed with 
the initial attacks of diarrhea and bleeding since many other 
disorders may cause the same symptoms.  However, the 
recurrent, repetitive symptomatology of cramping diarrhea 
with excess mucous and bleeding in the absence of 
demonstrable parasites, infections or tumors was considered 
typical of Crohn's disease.

In a statement dated in January 2001, JB, MD noted that the 
veteran had been under his care at Central Coast Primary Care 
since February 2000.  He noted that he had reviewed the 
veteran's complete medical file, including service medical 
records as well as post service medical records.  He reported 
"It is likely that [the veteran's] began during 'active duty 
for training from February 1981 to Cotcober(sic), 1985, based 
upon his doctor's appointments and symptoms then....  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  Under 38 
U.S.C.A. § 101(24) "active military, naval, or air service 
includes active duty, any period of [ACDUTRA] during which 
the individual concerned was disabled or died from a disease 
or injury incurred in or aggravated in line of duty."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1131.  
Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in 
pertinent part, full-time duty in the Armed Forces performed 
by Reserves for training and full-time duty as members of the 
Army National Guard or Air National Guard of any State.

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted. 38 U.S.C.A. §§ 1132, 1137 
(West 1991); 38 C.F.R. § 3.304 (2000).

In a recent case, the Court emphasized that VA's burden of 
proof for rebutting the presumption of soundness is not 
merely evidence that is "cogent and compelling," i.e. a 
sufficient showing; rather, it is evidence that is clear and 
unmistakable.

In its decision, the Court noted that "the word 
'unmistakable' means that an item cannot be misinterpreted 
and misunderstood, i.e. it is undebatable."  Vanerson v. 
West, 12 Vet. App. 254 (1999) (quoting Webster's New World 
Dictionary 1461 (3rd Coll. Ed. 1988)).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111, 1137 (West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1131, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2000).  See Green v. 
Derwinski, 1 Vet. App. 320, 322-23 (1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b) (2000).

The Court has held that intermittent or temporary flare-ups 
during service of a preexisting injury or disease does not 
constitute aggravation. Rather, the underlying condition must 
have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

There is no presumption of soundness at entrance into ACDUTRA 
because veteran status is not afforded an individual for such 
type of service. Only veterans are entitled to that 
presumption under 38 U.S.C.A. § 1111 (West 1991).

Under 38 U.S.C.A. § 101(2) a "veteran" is a person who 
served in active military, naval, or air service.

The Board notes that the Court held in Crowe v. Brown, 7 Vet. 
App. 238 (1994), that even if the appellant's disability is 
properly found to have preexisted service, the presumption of 
aggravation must also be addressed, and that a preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay ad 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  VCAA of 2000, Pub. L. 
No. 106-475. § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107).

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).


The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.

The Secretary shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible, no further 
assistance to the appellant in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
the appellant as mandated by the VCAA of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the statement of the case was 
issued to the veteran.

Congress recently passed the VCAA of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), modifying the adjudication of all 
pending claims.

As set forth above, the new law revises the former 38 
U.S.C.A. § 5107(a) to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  It 
also specifically enumerates the requirements of the duty to 
assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been offered the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand of 
his claim for adjudication by the RO under the new law would 
only serve to further delay resolution of his claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Analysis

The available service medical records are associated with the 
claims folder.  There is no medical evidence of Crohn's 
disease/ulcerative colitis prior to the veteran's period of 
active service.  Private medical records have been obtained. 

Since the disorder was not noted at enlistment, and there is 
no clear and unmistakable evidence that such disorder existed 
before entry into active duty, the veteran is presumed to 
have been in sound condition when he enlisted for active 
duty.

A review of the record shows that the veteran has current 
Crohn's disease/ulcerative colitis.  There is no in-service 
documentation of such impairment.  The remaining question is 
whether there is evidence sufficient to conclude that the 
disability was incurred in active service. 

The evidence submitted by the veteran supports such a 
conclusion.  Competent medical evidence of record from Dr. JD 
found that is was likely that the current Crohn's disease 
began during active service from 1981 to 1985.  Dr. JD 
predicated his opinion upon his having reviewed the entire 
evidentiary record.  There is no competent evidence 
indicating that it is more likely than not that Crohn's 
disease/ulcerative colitis was not incurred in service. 

Accordingly, the Board reiterates the three requirements for 
a grant of service connection.  See Hickson, supra.  The 
veteran has a current disability.  His claims file was 
reviewed by a competent medical professional who opined that 
his medical appointments during service were reflective of 
symptomatology associated with Crohn's disease.  The medical 
professional linked the post service diagnosed Crohn's 
disease to the veteran's period of active service.

Based upon the foregoing, the Board finds that Crohn's 
disease/ulcerative colitis was incurred in service, thereby 
warranting entitlement to a grant of service connection.


ORDER

Entitlement to service connection for Crohn's 
disease/ulcerative colitis is granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

